—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), as amended May 14, 1992, convicting him *727of murder in the second degree (two counts), attempted murder in the second degree (two counts), robbery in the first degree (four counts), criminal possession of a weapon in the second degree, and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant’s contention that the no-adverse-inference charge deprived him of a fair trial is unpreserved for appellate review. The defendant neither requested that the Trial Judge limit his instruction to the statutory language (see, CPL 300.10 [2]), nor objected to the charge as given (see, People v Autry, 75 NY2d 836). In any event, although it was improper for the court to state that the defendant had requested the charge (see, People v Abreu, 74 AD2d 876, 876-877; People v Turner, 48 AD2d 674, 675), this error is harmless in view of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230, 241-242; People v Strawder, 54 AD2d 743). O’Brien, J. P., Lawrence, Krausman and Florio, JJ., concur.